      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRACIELA BRETSCHNEIDER DONCOUSE,

                                    Plaintiff,           Index No.: 18-cv-5539 (PAE)(KNF)
             v.                                          DEFENDANT PQ NEW YORK,
                                                         INC. d/b/a LE PAIN
PQ NEW YORK, INC. d/b/a LE PAIN                          QUOTIDIEN’S ANSWER AND
QUOTIDIEN AND HEROIC MULTIPLIER,                         AFFIRMATIVE AND OTHER
LLC,                                                     DEFENSES TO PLAINTIFF’S
                                                         FIRST AMENDED COMPLAINT
                                       Defendant.



              Defendant PQ New York, Inc., d/b/a Le Pain Quotdien (“Defendant”), by and

through its undersigned attorneys, Jackson Lewis P.C., respectfully submits the following Answer

and Affirmative and Other Defenses to Plaintiff’s First Amended Complaint (the “Complaint”), in

the above-captioned action.

              Defendant denies each and every allegation set forth in the first unnumbered

paragraph of Plaintiff’s First Amended Complaint, except admits Plaintiff purports to bring this

action against Defendant and Defendant Heroic Multiplier, LLC seeking compensatory relief,

attorneys’ fees and costs pursuant to 42 U.S.C. §12181 et seq. of the Americans with Disabilities

Act (“ADA”), the New York Human Rights Law (“NYCHRL”) and the New York State Human

Rights Law (“NYSHRL”).

                         AS TO “JURISDICTION AND PARTIES”

              1.      Defendant denies each and every allegation set forth in Paragraph “1” of

Plaintiff’s First Amended Complaint, except admits that Plaintiff purports to proceed as alleged

therein.
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 2 of 13



               2.      Defendant denies each and every allegation set forth in Paragraph “2” of

Plaintiff’s First Amended Complaint, except admits Plaintiff purports to proceed as alleged

therein.

               3.      Defendant denies each and every allegation set forth in Paragraph “3” of

Plaintiff’s First Amended Complaint, except admits Plaintiff alleges the premises and the events

giving rise to this lawsuit is located at 100 Grand Street, New York, New York 10013 (the

“Premises”).

               4.      Defendant denies each and every allegation set forth in Paragraph “4” of

Plaintiff’s First Amended Complaint, except admits Plaintiff alleges venue is proper in this Court

as the Premises is located in the State of New York, County of New York.

               5.      Defendant admits the allegations in Paragraph “5” of Plaintiff’s First

Amended Complaint as it pertains to this answering Defendant, and denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations regarding

Defendant Heroic Multiplier, LLC.

               6.      Defendant denies each and every allegation set forth in Paragraph “6” of

Plaintiff’s First Amended Complaint, except admits that Defendant leases the premises subject to

this action.

               7.      The allegations in Paragraph “7” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “7” of Plaintiff’s First Amended Complaint, and respectfully refers the Court

to the statute cited therein for its full and accurate content, and avers Defendant operates a bakery-

restaurant at the Premises.




                                                  2
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 3 of 13



                8.      Defendant denies knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “8” of Plaintiff’s First Amended

Complaint, except admits Defendant leases the premises from Heroic Multiplier c/o Karen

Chaplin.

                9.      The allegations in Paragraph “9” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “9” of Plaintiff’s First Amended Complaint, and respectfully refers the Court

to the statute cited therein for its full and accurate content, and avers Defendant operates a bakery-

restaurant at the Premises.

                10.     The allegations in Paragraph “10” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “10” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                11.     Defendant denies knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “11” of Plaintiff’s First Amended

Complaint.

                12.     Defendant denies each and every allegation set forth in Paragraph “12” of

Plaintiff’s First Amended Complaint.

                13.     Defendant denies each and every allegation set forth in Paragraph “13” of

Plaintiff’s First Amended Complaint.




                                                   3
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 4 of 13



AS TO “COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT”

                14.     The allegations in Paragraph “14” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “14” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                15.     The allegations in Paragraph “15” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “15” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                16.     Defendant denies knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “16” of Plaintiff’s First Amended

Complaint, except admits there have been renovations at the bakery-restaurant in or about

November 2017.

                17.     Defendant denies each and every allegation set forth in Paragraph “17” of

Plaintiff’s First Amended Complaint.

                18.     Defendant denies each and every allegation set forth in Paragraph “18” of

Plaintiff’s First Amended Complaint.

                19.     Defendant denies each and every allegation set forth in Paragraph “19” of

Plaintiff’s First Amended Complaint.

                20.     The allegations in Paragraph “20” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil




                                                   4
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 5 of 13



Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “20” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                21.     Defendant denies each and every allegation set forth in Paragraph “21” of

Plaintiff’s First Amended Complaint.

                22.     Defendant denies each and every allegation set forth in Paragraph “22” of

Plaintiff’s First Amended Complaint

                23.     Defendant denies each and every allegation set forth in Paragraph “23” of

Plaintiff’s First Amended Complaint.

                24.     The allegations in Paragraph “24” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “24” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                25.     The allegations in Paragraph “25” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “25” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

   AS TO “COUNT II – VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS
                                 LAW”

                26.     Defendant repeats and realleges its responses set forth in Paragraphs “1”

through “25,” inclusive, of this Answer by reference as if fully set forth in response herein to

allegations set forth in Paragraph “26” of Plaintiff’s First Amended Complaint.



                                                   5
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 6 of 13



                27.     The allegations in Paragraph “27” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “27” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                28.     Defendant denies each and every allegation set forth in Paragraph “28” of

Plaintiff’s First Amended Complaint.

 AS TO “COUNT III – VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS
                                LAW”

                29.     Defendant repeats and realleges its responses set forth in Paragraphs “1”

through “28,” inclusive, of this Answer by reference as if fully set forth in response herein to

allegations set forth in Paragraph “29” of Plaintiff’s First Amended Complaint.

                30.     The allegations in Paragraph “30” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “30” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                31.     The allegations in Paragraph “31” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “31” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content, and avers Defendant operates a

bakery-restaurant at the Premises.




                                                   6
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 7 of 13



                32.     Defendant denies each and every allegation set forth in Paragraph “32” of

Plaintiff’s First Amended Complaint.

                33.     Defendant denies each and every allegation set forth in Paragraph “33” of

Plaintiff’s First Amended Complaint.

                                AS TO “PRAYER FOR RELIEF”

                34.     Defendant denies each and every allegation set forth in Paragraph “34” of

Plaintiff’s First Amended Complaint, except admits Plaintiff alleges she demands compensatory

damages in an amount to be determined by proof.

                35.     The allegations in Paragraph “35” of Plaintiff’s First Amended Complaint

state conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent that a response is required, Defendant denies each and every allegation

set forth in Paragraph “35” of Plaintiff’s First Amended Complaint, and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                36.     Defendant denies each and every allegation set forth in Paragraph “36” of

Plaintiff’s First Amended Complaint.

                To the extent not otherwise denied, Defendant denies Plaintiff is entitled to any

relief or remedy specified in the “WHEREFORE” clauses set forth in Plaintiff’s First Amended

Complaint.

                 DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

                As further Answer to Plaintiff’s First Amended Complaint, Defendant asserts the

following affirmative and other defenses, each of which is a bar to Plaintiff’s claims, without

assuming any burden of production or proof that it would not otherwise have. Defendant reserves




                                                   7
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 8 of 13



the right to assert additional defenses as they may become known during the course of discovery

and trial preparation or otherwise.

                       AS AND FOR DEFENDANT’S FIRST DEFENSE

               The Complaint fails, in whole or in part, to state a claim upon which relief can be

granted or for which the damages sought can be awarded against Defendant.

                     AS AND FOR DEFENDANT’S SECOND DEFENSE

               Plaintiff’s First Amended Complaint is barred, in whole or in part, to the extent

Defendant relied on the directions and directives of the City of New York and/or County of New

York permitting authorities regarding the accessibility of the subject premises.

                      AS AND FOR DEFENDANT’S THIRD DEFENSE

               Plaintiff’s First Amended Complaint is barred in whole or in part to the extent the

facilities provide equivalent or greater accessibility to Plaintiff and persons with disabilities.

                     AS AND FOR DEFENDANT’S FOURTH DEFENSE

               Defendant is not obligated to make any alterations sought by Plaintiff that would

result in a fundamental alteration in the nature of Defendant’s services, programs, or activities or

in undue financial and administrative burdens, or would require structural changes in existing

facilities where other methods are effective to achieve compliance under Title III of the Americans

with Disabilities Act and/or applicable state and local public accommodation laws.

                       AS AND FOR DEFENDANT’S FIFTH DEFENSE

               The removal of any barriers by Defendant is excused to the extent such barrier

removal is structurally infeasible and/or not readily achievable.




                                                   8
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 9 of 13



                      AS AND FOR DEFENDANT’S SIXTH DEFENSE

               Any work required for accessibility is excused to the extent such work would be

disproportionate in cost and scope to any alterations Defendant has undertaken in the place of

public accommodation.

                    AS AND FOR DEFENDANT’S SEVENTH DEFENSE

               Plaintiff claims are barred by the applicable statute of limitations.

                     AS AND FOR DEFENDANT’S EIGHTH DEFENSE

               Any changes Plaintiff advocates are barred to the extent they are practically

difficult, pose an unnecessary hardship and/or are so extreme that such changes are not required

and/or are subject to exception.

                      AS AND FOR DEFENDANT’S NINTH DEFENSE

               Plaintiff’s claims are barred to the extent she lacks standing to pursue such claims.

                      AS AND FOR DEFENDANT’S TENTH DEFENSE

               At all times relevant to this action, Defendant acted honestly and in good faith to

ensure full compliance with Title III of the ADA and all other applicable state and local public

accommodation laws, to the extent readily achievable and/or required by law.

                   AS AND FOR DEFENDANT’S ELEVENTH DEFENSE

               Any recovery on the Complaint seeking injunctive relief is barred, in whole or in

part, because Plaintiff is not entitled to such injunctive relief and has adequate remedies at law.

                    AS AND FOR DEFENDANT’S TWELFTH DEFENSE

               Plaintiff’s claims should be dismissed to the extent they allege violations on

property not owned by Defendants (including, without limitation, public sidewalks).




                                                  9
     Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 10 of 13



                 AS AND FOR DEFENDANT’S THIRTEENTH DEFENSE

               On information and belief, to the extent that Plaintiff was not a bona fide

consumer for services provided at the alleged place of public accommodation, Plaintiff lacks

standing to pursue each and every claim for relief alleged in the Complaint.

                 AS AND FOR DEFENDANT’S FOURTEENTH DEFENSE

                On information and belief, reasonably equivalent alternatives are provided

and/or the Premises is accessible to the maximum extent feasible.

                  AS AND FOR DEFENDANT’S FIFTEENTH DEFENSE

               Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not suffer any

damages attributable to any allegedly wrongful conduct by Defendant and/or any damages or

injuries were caused by Plaintiff’s own conduct or the conduct of others.

                  AS AND FOR DEFENDANT’S SIXTEENTH DEFENSE

               Defendant is relieved of any liability whatsoever as to Plaintiff’s claims for

damages set forth in the Complaint to the extent said claims arise solely from acts or omissions for

which Defendant is not responsible.

                AS AND FOR DEFENDANT’S SEVENTEENTH DEFENSE

               Defendant is relieved of any liability whatsoever as to Plaintiff’s claims for

damages to the extent that Plaintiff seeks redress for physical and/or emotional injuries arising

from preexisting physical or mental conditions.

                 AS AND FOR DEFENDANT’S EIGHTEENTH DEFENSE

               The subject premises are located in a Historic District that is governed by the

City of New York Landmark Preservation Commission and Apartment Corporation, and the




                                                  10
     Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 11 of 13



relief sought by Plaintiff would threaten or destroy the historic character of the building or its

historically protected elements.

                    AS AND FOR DEFENDANT’S NINETEENTH DEFENSE

               Plaintiff’s First Amended Complaint, and each and every claim for relief therein,

fails to allege facts sufficient to obtain an award of punitive damages against Defendant.

                    AS AND FOR DEFENDANT’S TWENTIETH DEFENSE

               On information and belief, the Complaint, and each purported claim for relief

alleged therein, is barred in that any construction or modification of the subject property was

undertaken pursuant to the terms of the applicable laws, regulations, orders, and approvals

relating to building construction, renovation and/or remodeling.

                AS AND FOR DEFENDANT’S TWENTY FIRST DEFENSE

       Upon information and belief, the Complaint, and each purported claim for relief alleged

therein, is barred by reason of the issuance by local building authorities of appropriate building

permits and Certificates of Occupancy for the Subject Premises, and Defendant reasonably and

in good faith relied upon same.

               Defendant reserves the right to plead additional separate affirmative and other

defenses which may be ascertained during the course of this action or otherwise.

               WHEREFORE, Defendant respectfully requests the Court to:

               a.      Dismiss the Complaint in its entirety, with prejudice;

               b.      Deny each and every demand, claim and prayer for relief contained in
                       Plaintiff’s First Amended Complaint;

               c.      Award Defendant the reasonable attorneys’ fees and costs it incurs in
                       defending this action; and

               d.      Grant Defendant such other and further relief as the Court deems just and
                       proper.



                                                 11
    Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 12 of 13



                                  Respectfully submitted,

                                  JACKSON LEWIS P.C.
                                  666 Third Avenue, 29th Floor
                                  New York, New York 10017-4030
                                  (212) 545-4000


Dated: January 4, 2019            By:    /s/ Jennifer B. Courtian___________
       New York, New York                Jennifer B. Courtian
                                         Kenneth D. Sommer

                                         ATTORNEYS FOR DEFENDANT PQ
                                         NEW YORK, INC. d/b/a LE PAIN
                                         QUOTIDIEN




                                    12
      Case 1:18-cv-05539-PAE-KNF Document 34 Filed 01/04/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

               I hereby certify that on January 4, 2019, the foregoing Answer and Affirmative
and Other Defenses was filed electronically with the Court’s electronic transmission facilities
pursuant to Fed. R. Civ. P. 5(b)(3) and Southern and Eastern District Local Civil Rule 5.2 and
also served on Plaintiff through his counsel of record by U.S. Mail at the following address:

                                    Bradly G. Marks, Esq.
                                  The Marks Law Firm, P.C.
                                 175 Varick Street, 3rd Floor
                                 New York, New York 10014
                                    Attorneys for Plaintiff
                               Graciela Bretschneider Doncouse


                                     By:    /s/ Kenneth D. Sommer
                                            Kenneth D. Sommer, Esq.



4827-9946-3554, v. 2




                                               13
